DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 and dependent claims 2-9, the examiner found no reference in the prior art that disclosed or rendered obvious a method comprising the step(s) of: 
determining initial fluctuating data in an initial ray data based on the initial ray data and smoothed ray data corresponding to one of at least two time windows, wherein the initial fluctuating data is associated with a fluctuation of the initial ray data due to occlusion of rays by a collimator of a CT device that is configured to direct the rays towards an object to be examined; and removing the fluctuation from the initial ray data to obtain target ray data based on the smoothed ray data corresponding to each of the at least two time windows and the initial fluctuating data and including all limitations recited in independent claim 1.
As per claim 10 and dependent claims 11-12, the examiner found no reference in the prior art that disclosed or rendered obvious a device, comprising at least one processor and at least one memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
determine initial fluctuating data in an initial ray data based on the initial ray data and smoothed ray data corresponding to one of at least two time windows, wherein the initial fluctuating data is associated with a fluctuation of the initial ray data due to occlusion of rays by a collimator of a CT device that is configured to direct the rays towards an object to be examined; and obtain target ray data by removing the fluctuation from the initial ray data based on the smoothed ray data corresponding to each of the at least two time windows and the initial fluctuating data and including all limitations recited in independent claim 10.
As per claim 13 and dependent claims 14-20, the examiner found no reference in the prior art that disclosed or rendered obvious an electronic device comprising:
at least one processor and at least one memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
determine initial fluctuating data in an initial ray data based on the initial ray data and smoothed ray data corresponding to one of at least two time windows, wherein the initial fluctuating data is associated with a fluctuation of the initial ray data due to occlusion of rays by a collimator of a CT device that is configured to direct the rays towards an object to be examined; and obtain target ray data by removing the fluctuation from the initial ray data based on the smoothed ray data corresponding to each of the at least two time windows and the initial fluctuating data and including all limitations recited in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication 20180122107, discloses a sampling method and sampling apparatus of a scanning device. In at least one example, the sampling method comprises acquiring a ray attenuation variation at each of a plurality of scanning angles of the scanning device, determining a corrected sampling interval at each of the scanning angles of the scanning device by adjusting an initial sampling interval at each of the scanning angles of the scanning device according to the ray attenuation variation at each of scanning angles, and performing actual sampling according to the corrected sampling interval at each of the scanning angles of the scanning device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884